665 F.3d 1379 (2012)
PRUDENTIAL LOCATIONS LLC, a Hawaii limited liability company, Plaintiff-Appellant,
v.
U.S. DEPARTMENT OF HOUSING AND HONOLULU URBAN DEVELOPMENT, Defendant-Appellee.
No. 09-16995.
United States Court of Appeals, Ninth Circuit.
January 18, 2012.
Jason H. Kim, Paul D. Alston, Esquire, Alston, Hunt, Floyd & Ing, Honolulu, HI, for Plaintiff-Appellant.
Steve Frank, U.S. Department of Justice, Washington, DC, Thomas A. Helper, Assistant U.S., Office of the U.S. Attorney, Honolulu, HI, for Defendant-Appellee.
Before: A. WALLACE TASHIMA, WILLIAM A. FLETCHER, and MARSHA S. BERZON, Circuit Judges.

ORDER
The petition for panel rehearing is GRANTED. The opinion in the above-captioned matter filed on June 9, 2011, and published at 648 F.3d 768, is VACATED.
The panel will issue a further order regarding the time and place of argument *1380 and the issues to be addressed at argument.
IT IS SO ORDERED.